Citation Nr: 1034044	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  10-13 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for rheumatic fever.

4.  Entitlement to service connection for a cervical spine 
disability (claimed as arthritis), including as secondary to 
rheumatic fever.

5.  Entitlement to service connection for a thoracolumbar spine 
disability (claimed as arthritis), including as secondary to 
rheumatic fever.

6.  Entitlement to service connection for a heart disability 
(claimed as heart disease), including as secondary to rheumatic 
fever.




REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2009 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.   

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The competent medical evidence does not show that the 
Veteran's current bilateral hearing loss and tinnitus, which 
first manifest several decades after service, are related to 
active service.

3.  The competent medical evidence does not show that the Veteran 
has been diagnosed as having rheumatic fever which can be 
attributed to active service.

4.  The competent medical evidence shows that the Veteran's 
current cervical spine disability is not related to active 
service and was not caused or aggravated by his claimed rheumatic 
fever.

5.  The competent medical evidence shows that the Veteran's 
current thoracolumbar spine disability is not related to active 
service and was not caused or aggravated by his claimed rheumatic 
fever.

6.  The competent medical evidence shows that the Veteran's 
current heart disability is not related to active service and was 
not caused or aggravated by his claimed rheumatic fever.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service nor 
may bilateral sensorineural hearing loss be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.385 
(2009).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009);  38 C.F.R. 
§§ 3.303, 3.304 (2009).

3.  Rheumatic fever was not incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
 38 C.F.R. §§ 3.303, 3.304 (2009).

4.  A cervical spine disability was not incurred in active 
service and was not caused or aggravated by rheumatic fever, nor 
may cervical spine arthritis be presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.310 (2009).  

5.  A thoracolumbar spine disability was not incurred in active 
service and was not caused or aggravated by rheumatic fever, nor 
may thoracolumbar spine arthritis be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.310 (2009).

6.  A heart disability was not incurred in active service and was 
not caused or aggravated by rheumatic fever, nor may heart 
disease be presumed to have been incurred during service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In letters issued in December 2008 and in April 2009, VA notified 
the appellant of the information and evidence needed to 
substantiate and complete his claims of entitlement to service 
connection, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters advised the 
Veteran to submit medical evidence relating the claimed 
disabilities to active service, including as secondary to a 
service-connected disability, and noted other types of evidence 
the Veteran could submit in support of his claims.  The Veteran 
also was informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board finds 
that VA has satisfied substantially the requirement that the 
Veteran be advised to submit any additional information in 
support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  The December 2008 and April 2009 notice letters 
issued to the Veteran and his service representative in this 
appeal also provided additional notice of the five elements of a 
service-connection claim, as is now required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As will be explained 
below in greater detail, the evidence does not support granting 
service connection for bilateral hearing loss, tinnitus, 
rheumatic fever, or for a cervical spine disability, a 
thoracolumbar spine disability, or a heart disability, each 
including as secondary to rheumatic fever.  Thus, any failure to 
provide notice regarding the disability rating or the effective 
date is moot and cannot be considered prejudicial to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant 
also has had the opportunity to submit additional argument and 
evidence and to participate meaningfully in the adjudication 
process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, notice as to what is required to grant service 
connection was issued to the Veteran prior to the adjudication of 
his service connection claims in the currently appealed rating 
decision  issued in August 2009.  All of these claims were 
readjudicated in January 2010.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the RO and the 
Board, although he declined to do so.  It appears that all known 
and available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; the 
Veteran has not contended otherwise.  

When he filed his service connection claims in December 2008, the 
Veteran stated that he had been treated by Dr. Harold Anderson at 
Douglas Medical Clinic between 1980 and 2002 for all of his 
claimed disabilities.  In response to a request for these 
records, Dr. Anderson notified the RO in May 2009 that no such 
records were available.  The Veteran also has stated that he had 
been treated by Dr. William B. Townsend between 2002 and 2008 for 
all of his claimed disabilities.  Although the RO requested the 
Veteran's treatment records from Dr. Townsend in April and May 
2009, there is no record that this physician responded to either 
of these requests.  The Veteran was advised of Dr. Townsend's 
failure to respond to VA's requests for his medical records in a 
separate May 2009 letter and was asked to contact Dr. Townsend 
and ask him to submit the medical records sought by VA; there is 
no record of a response from the Veteran.

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Veteran has been provided with examinations which address the 
nature and etiology of his bilateral hearing loss and tinnitus.  
There is no competent evidence, other than the Veteran's 
statements, which indicates that a cervical spine disability, a 
thoracolumbar spine disability, or a heart disability may be 
associated with service, including as due to his claimed 
rheumatic fever.  There also is no competent evidence showing 
that the Veteran experiences any disability due to rheumatic 
fever that could be attributed to service.  The Veteran is not 
competent to testify as to etiology of any of these disabilities 
as they require medical expertise to diagnose.  Thus, 
examinations are not required with respect to any of these 
claims.  In summary, VA has done everything reasonably possible 
to notify and to assist the Veteran and no further action is 
necessary to meet the requirements of the VCAA.

The Veteran contends that he incurred bilateral hearing loss, 
tinnitus, rheumatic fever, a cervical spine disability, a 
thoracolumbar spine disability, and a heart disability during 
active service.  He specifically contends that he incurred 
bilateral hearing loss and tinnitus as a result of in-service 
exposure to gunfire while serving aboard a U.S. Navy ship in 
World War II.  He also contends that his current cervical and 
thoracolumbar spine disabilities and his current heart disability 
are related to active service.  He contends further that he was 
treated for rheumatic fever during active service and this 
disability caused or aggravated his current cervical spine, 
thoracolumbar spine, and heart disabilities.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases, including arthritis, cardiovascular-
renal disease (to include organic heart disease), and an organic 
disease of the nervous system (to include sensorineural hearing 
loss), are presumed to have been incurred in service if manifest 
to a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

Service connection also may be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  See 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition also is 
compensable under 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

Clinically, the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   
For compensation purposes, however, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz (Hz) is 40 decibels (dB) or greater or where the 
auditory thresholds for at least three of these frequencies are 
26 dB or greater or when speech recognition scores are less than 
94 percent.  38 C.F.R. § 3.385.  

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against 
the Veteran's claims of service connection for bilateral hearing 
loss and for tinnitus.  The Veteran has contended that he was 
exposed to acoustic trauma during active service which caused him 
to experience bilateral hearing loss and tinnitus after service.  
Despite the Veteran's assertions to the contrary, there is no 
indication in his service personnel records or his service 
treatment records that he was exposed to acoustic trauma during 
active service.  The Board notes in this regard that the 
Veteran's service personnel records show only that he served as a 
messman (or cook) aboard U.S.S. RANDALL during active service.  
The Board thus finds that the Veteran's assertion of exposure to 
significant in-service acoustic trauma seems inconsistent with 
his in-service duties as a cook.  The Veteran's service treatment 
records show that his hearing was 15/15 (or within normal limits) 
bilaterally at both his enlistment physical examination in June 
1944 and at his separation physical examination in June 1946.  
These records also show that the Veteran was not treated for 
either bilateral hearing loss or tinnitus at any time during 
active service.  The Veteran has not identified or submitted any 
competent evidence showing that he experienced either bilateral 
hearing loss or tinnitus during active service.  Because there is 
no indication that the Veteran was diagnosed as having bilateral 
hearing loss during active service or within the first post-
service year (i.e., by June 1947), the Board finds that service 
connection for bilateral sensorineural hearing loss (as an 
organic disease of the nervous system) is not warranted on a 
presumptive service connection basis.  See 38 C.F.R. §§ 3.307, 
3.309.

The Veteran also is not entitled to service connection for 
bilateral hearing loss or for tinnitus on a direct service 
connection basis.  It appears that, following service separation 
in June 1946, the Veteran first was treated for complaints of 
hearing loss in 1990 as noted in an April 2009 letter from Carol 
D. Beach, M.A., CCC-A.  This audiologist stated that the Veteran 
first had been seen in approximately 1990 and had a mild sloping 
to profound bilateral hearing loss.  She stated that the Veteran 
had been wearing amplification for many years and his hearing 
aids were funded by his former employer following a workers 
compensation claim for hearing loss.  Although this audiologist 
provided copies of the Veteran's audiograms dating back to 1990, 
none of the audiometric testing results from these audiograms 
were interpreted.  

On VA audiology examination in May 2009, the Veteran complained 
of hearing loss which had lasted for 30+ years and constant 
bilateral tinnitus.  He stated that his bilateral hearing loss 
and tinnitus affected all conversations and listening to the TV 
and the phone.  He reported a noise exposure history of being a 
cook in a galley on a ship, being exposed to 40 mm gunfire, and 
spending 37 years working in a lumbar mill.  He also reported 
that constant bilateral tinnitus had been present for 20+ years.  
The Veteran's pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
65
 90
95
105
LEFT
30
40
80
95
100

Speech audiometry revealed speech recognition ability of 
28 percent in the right ear and of 42 percent in the left ear.  
The VA audiologist opined that, because the Veteran had a workers 
compensation noise-induced hearing loss claim with a local lumber 
mill after working there for 37 years, and because he had limited 
noised exposure in service as a cook in a ship's galley, it was 
less likely than not that the Veteran's bilateral hearing loss 
and tinnitus were related to in-service noise exposure.  The 
diagnoses were mild to profound bilateral hearing loss with 
severely reduced word recognition and tinnitus.  

The Board acknowledges that the Veteran has been diagnosed as 
having bilateral hearing loss and tinnitus since his service 
separation.  The competent medical evidence shows that both of 
these disabilities manifested first several decades after active 
service, however, and are not related to active service.  It 
appears that the Veteran first complained of bilateral hearing 
loss in 1990, approximately 44 years after his service separation 
in 1946.  Although it is not clear from a review of the medical 
evidence of record when the Veteran first complained of tinnitus, 
it was noted at his VA audiology examination in May 2009 that he 
reported a history of tinnitus for 20+ years.  This suggests that 
the Veteran first experienced tinnitus in the mid- to late-
1980's, several decades after his service separation.  The Board 
notes that evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The competent 
medical evidence (in this case, the VA audiologist's May 2009 
opinion) suggests that the Veteran's current bilateral hearing 
loss and tinnitus more likely are due to his long post-service 
employment at a lumber mill.  The VA audiologist who opined that 
it was less likely than not that the Veteran's current bilateral 
hearing loss and tinnitus were related to active service in May 
2009 also provided detailed information regarding the impact of 
these disabilities on the Veteran's daily functioning.  See 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Veteran has 
not identified or submitted any competent evidence demonstrating 
that either his bilateral hearing loss or his tinnitus is related 
to active service.  In summary, the Board finds that service 
connection for bilateral hearing loss and for tinnitus is not 
warranted.

The Board also finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for rheumatic 
fever.  The Veteran has contended that he was hospitalized for 
treatment of rheumatic fever during active service.  In April 
2010, the Veteran submitted a copy of an undated letter he wrote 
from the U.S. Naval Training Center in Farragut, Idaho, to his 
family while he was on active service and a statement from his 
sister to the effect that his family had visited him while he was 
in the hospital at the U.S. Naval Training Center in Farragut, 
Idaho, while on active service.  A review of the Veteran's 
service personnel records and service treatment records, 
including records from the U.S. Naval Training Center in 
Farragut, Idaho, does not show that he was treated for rheumatic 
fever or hospitalized at any time while he was undergoing 
training at this facility during active service.  The Veteran's 
service treatment records also do not show that he was treated 
for rheumatic fever at any time during active service.  These 
records show instead that, at his enlistment physical examination 
in June 1944, the Veteran's chest x-ray revealed calcification in 
the hilus areas in both lung fields and some mottling in the 
periphery of the left lung filed, all of which was not disabling.  
The Veteran's respiratory system also was normal at his 
enlistment physical examination.  He specifically denied any 
history of rheumatic fever when he was diagnosed as having acute 
tonsillitis on outpatient treatment in November 1945.  The 
Veteran's chest x-ray was negative again in April 1946 and at his 
separation physical examination in June 1946.  His respiratory 
system also was normal at his separation physical examination.  
The Veteran has not identified or submitted any evidence showing 
that he experiences any current disability due to rheumatic fever 
which could be attributed to active service.  

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has a disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is 
not warranted in the absence of proof of current disability.  
Absent evidence of current rheumatic fever which could be 
attributed to active service, the Board finds that service 
connection for rheumatic fever is not warranted.

The Board also finds that the preponderance of the evidence is 
against the Veteran's claims of service connection for a cervical 
spine disability (claimed as arthritis), a thoracolumbar spine 
disability (claimed as arthritis), and for a heart disability 
(claimed as heart disease), each including as secondary to 
rheumatic fever.  The Board notes initially that service 
connection is not in effect for rheumatic fever.  Despite the 
Veteran's assertions to the contrary, there is no indication in 
his service treatment records that he experienced any cervical or 
thoracolumbar spine disability or any heart disability during 
active service.  Instead, the Veteran's service treatment records 
show that his heart and spine were normal clinically at his 
enlistment and separation physical examinations.  The Veteran has 
not identified or submitted any competent evidence showing that 
he experienced arthritis in the cervical or lumbar spine or heart 
disease during active service or within the first post-service 
year (i.e., by June 1947).  Absent evidence that the Veteran 
experienced either cervical or thoracolumbar spine arthritis 
and/or organic heart disease during active service or within the 
first post-service year, the Board finds that service connection 
for heart disease or for cervical or thoracolumbar spine 
arthritis is not warranted on a presumptive service connection 
basis.  See 38 C.F.R. §§ 3.307, 3.309.

The Veteran also is not entitled to a cervical or thoracolumbar 
spine disability or for a heart disability on a direct basis.  It 
appears that, following his service separation in June 1946, the 
Veteran first was treated for a cervical spine disability when a 
private computerized tomography (CT) scan of his cervical spine 
was performed in December 1997, or more than 51 years later.  The 
radiologist's impressions were narrowing of the bony neural 
foramina at multiple levels bilaterally, particularly severe on 
the left at C4-5, and posterior spurring at C4-5 and C5-6.  A 
private magnetic resonance imaging (MRI) scan of the Veteran's 
cervical spine in January 1998 showed degenerative disc disease 
in the mid- to lower cervical spine, disk space narrowing, disk 
bulging, posterior spurring, and foraminal narrowing.

It also appears that, following his service separation, the 
Veteran first was treated for a heart disability when he reported 
to a private emergency room (ER) in August 2002, or more than 
56 years later, when he complained of sudden onset right chest 
pain which had resolved by the time he arrived in the ER.  It was 
noted that the Veteran essentially was asymptomatic at the time 
he was seen in the ER.  He reported being short of breath but 
this was unchanged from his chronic shortness of breath.  He also 
reported experiencing some right chest pain.  He denied any chest 
pain, pain with respiration or movement, and any coronary artery 
disease.  His surgical history included an aortic valve 
replacement in 1987.  Physical examination showed a regular heart 
rate and rhythm without rubs or murmurs.  The Veteran's 
echocardiogram (EKG) showed a normal sinus rhythm.  His chest x-
ray showed chronic interstitial appearance which might represent 
mild congestive heart failure.  The diagnoses included chest wall 
pain and mild congestive heart failure.  He was discharged in 
stable condition form the ER.

On VA outpatient treatment in March 2003, the Veteran complained 
of back pain only on walking or standing and which radiated to 
the hips.  His medical history included back pain after he had 
fallen on to his back and had surgery.  His history also included 
a cardiac aortic valve replacement in 1987 with continuing 
episodes of chest pain which had been diagnosed as chest wall 
pain.  He stated that he had not been on any treatment for chest 
pain for the previous 12-13 years.  He denied any history of 
coronary artery disease.  He reported undergoing a lumbar 
discectomy in the early 1960's.  Physical examination showed a 
regular heart rate and rhythm without murmurs, a normal gait.  An 
EKG showed sinus tachycardia with occasional premature 
ventricular contractions (PVCs).  The assessment included back 
pain, sinus tachycardia, and PVCs.

In August 2004, the Veteran reported that wearing a back brace 
had helped significantly with his back pain.  He denied any chest 
pain or palpitations.  Physical examination showed he was 
tachycardic and had a palpable back brace on the upper back 
without costovertebral angle tenderness.  The impressions 
included chronic back pain, stable with back brace.  The 
Veteran's chronic back pain was stable on pain medication and 
continued use of a back brace on subsequent VA outpatient 
treatment in February 2006.

A private cardiac Doppler scan in October 2007 showed mild 
carotid atherosclerosis with less than 50 percent narrowing.  A 
private MRI of the Veteran's lumbar spine in February 2008 showed 
multi-level spinal stenosis.

On private outpatient treatment in June 2008, the Veteran 
complained of worsening low back pain with radiating numbness to 
the left great toe.  He reported a history of decades of low back 
pain that had started after a fall in 1963.  He had lumbar 
surgery following his fall which improved his pain but he still 
experienced constant low back pain which necessitated wearing a 
lumbar brace.  He stated that his low back pain had continued to 
intensify and progress over time.  He rated his pain as 6/10 on a 
pain scale and reported that any walking or bending aggravated 
it.  It was noted that an MRI showed severe stenosis.  Physical 
examination showed a regular heart rate and rhythm with 2/6 soft 
murmurs, loudest in the aortic space.  The impressions included 
lower back and bilateral leg radicular pain due to his stenosis 
and instability at L2-3 and L3-4. 

The Veteran had surgery at a private facility in June 2008 for 
treatment of lumbar spondylolisthesis and stenosis at L2-3 and at 
L3-4.  He also was hospitalized privately in October 2008 for an 
aortic valve replacement.  Following this surgery, no significant 
coronary artery disease was noted on private outpatient treatment 
in November 2008.  In December 2008, the Veteran denied any chest 
pain or chest pressure either at rest or on exertion.  Physical 
examination showed a regular heart rate and rhythm with a 1/6 
systolic ejection murmur.  An EKG showed normal sinus rhythm.  
The impressions included status-post successful redo of 
bioprosthetic aortic valve replacement, compensated congestive 
heart failure, and EKG with normal sinus rhythm and no evidence 
of atrial fibrillation.  

In March 2009, the Veteran complained of recurrent back and left 
leg radicular pain since a recent motor vehicle accident.  He 
reported that he had been doing well following his June 2008 back 
surgery until being involved in an motor vehicle accident 1 month 
earlier when his car was rear-ended.  A review of a recent MRI 
showed an unremarkable appearance to his posterior lumbar 
interbody fusion at L3-4 with a likely solid interbody fusion at 
that level.  There was moderate subarticular and canal stenosis 
present at L2-3 secondary to ligamentous hypertrophy.  There also 
was disc collapse and moderately severe left-sided foraminal 
stenosis at L4-5 and L5-S1 secondary to scoliosis.  X-rays of the 
cervical spine showed advanced cervical degenerative change and 
arteriosclerotic carotid disease.  X-rays of the lumbar spine 
showed advanced multilevel degenerative disease with 
postoperative combined anterior and posterior fusion of L3-4 and 
fusion of the L2-3 disk space.  The impressions were left leg 
radicular symptoms secondary to his degenerative scoliosis and 
left-sided foraminal stenosis at L4-5 and L5-S1.

The Board acknowledges that the Veteran has been diagnosed as 
having cervical spine, thoracolumbar spine, and heart 
disabilities since his service separation.  The Board also 
acknowledges that there is a gap of several decades between his 
service separation and his first recorded treatment for all of 
these disabilities.  See Maxson, 230 F.3d at 1333.  In March 
2003, the Veteran denied receiving any treatment for his 
complaint of chest pain for the previous 12 or 13 years.  In June 
2008, the Veteran reported that his back pain had begun after he 
fell in 1963, approximately 17 years after his separation from 
service.  None of the Veteran's post-service VA and private 
treating physicians related any of these disabilities to active 
service or any incident of service, to include his claimed 
rheumatic fever.  The competent medical evidence shows that, 
although the Veteran has been diagnosed as having disabilities of 
the cervical spine, thoracolumbar spine, and heart since his 
service separation, none of these disabilities has been related 
to service.  The Veteran also has not identified or submitted any 
competent evidence which relates a cervical or thoracolumbar 
spine disability or a heart disability to active service.  In 
summary, the Board finds that service connection for a cervical 
spine disability (claimed as arthritis), a thoracolumbar spine 
disability (claimed as arthritis), and for a heart disability 
(claimed as heart disease), each including as secondary to 
rheumatic fever, is not warranted.

In reaching the above conclusions, the Board acknowledges 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in which 
the Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation but extends to the 
first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.  

The Veteran has contended that he was exposed to significant in-
service acoustic trauma which caused him to experience bilateral 
hearing loss and tinnitus.  A review of his contemporaneous 
service treatment records does not show that he was treated for 
either of these disabilities during active service, however.  Nor 
is there any support in these records for his assertion that he 
was hospitalized during service for treatment of rheumatic fever.  
His statements regarding when his spine disabilities began also 
are not consistent with each other or, more importantly, the 
competent medical evidence of record.  The Veteran has contended 
that his current cervical and thoracolumbar spine disabilities 
are related to active service.  He reported to his post-service 
treating physicians in June 2008, however, that his back pain had 
begun only after a fall in 1963 or 17 years after his service 
separation.  The Veteran also has contended that he has been 
treated for heart disease continuously since active service; 
however, he stated to his VA treating physician in March 2003 
that, in fact, he had not been treated for any chest pain for the 
previous 12-13 years.  

In weighing the conflicting statements that the Veteran has 
provided to VA and to his health care providers concerning in-
service chronicity and continuity of symptomatology, the point in 
time in which the statement was made is important.  A recounting 
of an event which is closer to the time that event occurred is 
less likely to be diluted by the shortcomings of human memory.  
Further, because the Veteran was seeking medical treatment at the 
time that he made statements to his health care providers that 
are in conflict with statements he made to VA in seeking 
benefits, it seems likely that he would report these events 
carefully and accurately so that the treating physicians would 
have a complete history of his symptoms and provide appropriate 
treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(finding statements made to physicians for purposes of diagnosis 
and treatment exceptionally trustworthy because the declarant has 
a strong motive to tell the truth in order to receive proper 
care).

In contrast, when the Veteran thereafter reported his alleged in-
service and post-service medical history to VA , he was seeking 
compensation and not medical treatment.  The Board is aware of a 
Veteran's self interest in any claim for benefits.  The Board 
properly may consider the personal interest a claimant has in his 
or her own case but is not free to ignore his or her assertion as 
to any matter upon which he or she is competent to offer an 
opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999), and 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that 
self-interest may affect the credibility of testimony).

The Veteran is competent to relate the onset of symptoms as he 
remembers it. In this case, however, there exists very powerful 
conflicting evidence in the form of the Veteran's own statements 
to his health care providers versus what he reported to VA 
regarding onset and continuity of symptomatology for his claimed 
disabilities.  Given these conflicting and contradictory 
statements, the Board finds that the Veteran is less than 
credible on the issues of onset and continuity of symptomatology 
for any of his claimed disabilities.  The Veteran also has not 
shown that he has the expertise required to diagnose any of his 
claimed disabilities.  Nor is he competent to offer an opinion 
regarding any causal relationship between any of his claimed 
disabilities and active service.  Again, there is no 
documentation of any findings with respect to any of his claimed 
disabilities in service.  While the Veteran's contentions have 
been considered carefully, these contentions are outweighed by 
the medical evidence of record showing no nexus between bilateral 
hearing loss, tinnitus, cervical or thoracolumbar spine 
disabilities, or a heart disability and active service.  His 
contentions also are outweighed by the medical evidence of record 
showing no rheumatic fever which could be attributed to active 
service.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for rheumatic fever is denied.

Service connection for a cervical spine disability (claimed as 
arthritis), including as secondary to rheumatic fever, is denied.

Service connection for a thoracolumbar spine disability (claimed 
as arthritis), including as secondary to rheumatic fever, is 
denied.

Service connection for a heart disability (claimed as heart 
disease), including as secondary to rheumatic fever, is denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


